Title: To George Washington from Major General Nathanael Greene, 5 November 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Kings Ferry [N.Y.] Nov. 5 1776

Col. Harrison wrote me you were in great want [of] flour—tis attended with very great difficulty to bring it up from Fort Lee by land[.]

Waggons cannot be got to transport a sufficient supp⟨ly⟩ for your Army—At Dobb’s ferry there is Eight or nine hundred Barrels brought from the other side. I have directed Col. Tupper to load a number of the Petty Augres and flat bottom Boats and send them up to Peeks Kill—Our Troops are so Arrangd along shore I am in hopes to keep a passage open for this mode of conveyance—if it can be done it will save an amazeing expence—I found every thing at this place in the utmost confusion the Waggons and flour detaind for want of Boats and assistance to transport them over—I shall send Capt. Pond hither as soon as I get back to take charge of the Publick Stores here and to transport the things across—Col. Tupper is to convoy the Petty Augres by the Ships and if the Barges are man[ne]d the Boats are to be run on shore and Major Clark who commands a party opposite the Ships is to protec⟨t⟩ them—I shall Attempt to transport Publick stores from Burdetts ferry if the Enimy make no ⟨new disposition.⟩ The utmost care shall be taken that nothing fall into the Enimys hands.
I am informd by Col. Harrison that your Excellency approves of the plan for forming the Magizines—I have directed the Commisaries of this department to lay in the Provision as fast as possible. And the Quarter Master General is exerting him self to lay in Provender.
Many of our People have got into Huts[.] the Tents are sent forward as fast as the People gets their Huts compleat.
Shou’d this ferry be wanted throug⟨h⟩ the Winter the landing must be alterd—I can by altering the Road, shorten the distance two Miles—one by land the other by Water—where it now is, it freezes up very soon, where I propose it—it is open all Winter—I am now in the State of Newyork and am informed by Col. Hawkes Hay—that the Militia which he commands—refuses to do duty—they say General How has promised them Peace Liberty and safety and that is all they want—what is to be done with them—This spirit and temper should be checkt in its infancy. I purpose to send the Col. about fifty men; and have directed the Col. to acquaint them if they refuse to [do] duty agreeable to the Order of the State—that I will send up a Regiment here and march them to Fort Lee to do duty there—I beg your Excellencys further Advice.
I am informd the Virgin[i]a Regiments are coming on[.] I wish I could form a party—sufficiently strong to make a little diversion in the rear of the Enimy by the way of Kings Bridge—The Hessians have relaid the Bridges and been across—but yesterday morning I believ⟨e⟩ they all went back again—What does your Excellency think of such a Manoeuvre—is it practicable—has it the Appearance of being successful if attempted and well conducted. We have a flying report that General Gates had defeated Burgoyne—We also hear that a party of Hessians 

has deserted over to us—I wish to know the truth of both reports. All things were quiet at Fort Lee and York Island Yesterday at Noon.
The People seems to be much Alarmd at Philadelphia from the success[e]s of the Enimy—⟨The coun⟩try is greatly Alarmd at haveing their Grain & H⟨ay⟩ burnt—Yet I believe it will Answer a most valueable purpose[.] I wish it had been earlier agreed upon.
I am informd Hugh Gaine the Printer is gone into New york—I have Orderd all the Boats stores from Burdetts ferry to Hobuck and from Powleys Hook to Bergen point—to stop the commun⟨i⟩cation—There is a vile generation here as well as with you—The Committee from Philadelphi⟨a⟩ for enquireing into the state of the Army—complains the enlisting Orders are not given out—Please to let me know your Pleasure. I am with the greatest respect Your Excell. Obed. Servt

N. Greene

